Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claim, filed on 03/03/2022, in response to the rejection of claims 1-14 from the non-final office action, mailed on 12/08/2021, by amending claims 12-14, is acknowledged and will be addressed below.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10047438 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 15-26 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) The “bias generating circuit” in “a bias generating circuit configured to selectively supply a DC bias voltage to the one of the upper electrode and the lower electrode” of Claim 1 will be examined inclusive of any component regarding to the bias generation, for instance, a DC supply. See also applicants’ bias generating circuit 113 of applicants' Fig. 1B.
Further, when applying the DC voltage, on/off operation of the DC supply clearly reads into the “selectively”, in other words, a switch capable of on/off operation satisfies the limitation.

(2) In regards to the “precursor”, “deposition carrier”, "post deposition purge", “molecular reactant”, and “inert” of the claim list;
The limitations define a gas property, such as identity, type, or function. Thus, different use or naming of a gas, for a precursor (or reactant) gas, carrier gas or purge gas does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Consequently, when a processing system uses a gas, it will be considered meeting the limitation.

(3) In regards to the “wherein the post deposition purge gas that is delivered by the gas delivery system includes a reactant gas” of Claim 1, “wherein the post deposition purge gas does not include an inert gas” of Claim 2, and “wherein the post deposition purge gas is selected from one of the deposition carrier gases” of Claim 3;
As discussed in the item (2) above, different use or naming of a gas, for instance, use of N2 gas as a reactant gas during the processing or as a purge gas before or after the processing, does not add a patentable weight to the claimed apparatus, see the MPEP citations below.

(4) In regards to the “wherein the post deposition purge gas has a higher breakdown voltage than helium and argon over process pressures from 0.2 Torr to 6 Torr” of Claim 4;
The limitation is a property of a material worked upon by a structure being claimed, thus it does not add a patentable weight to the structure of the claimed apparatus, see MPEP citations below. Consequently, when one of gases cited in the claim 14 is used, it will be considered meeting the limitation.

(5) In regards to the “wherein the film comprises nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, or silicon oxycarbide” of Claim 12,
The “film” is a product obtained by use of the claimed processing apparatus. The product is not a structural part constituting the apparatus, thus it does not add a patentable weight to the claimed processing apparatus.
Consequently, when a processing system forms a film, it will be considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lantsman (US5573597, hereafter ‘597), in view of Fink et al. (US 20060060303 A1, hereafter ‘303) and Yu et al. (US 20120107586 A1, hereafter ‘586).
Regarding to Claim 1,
A plasma processing system (title, the claimed “A substrate processing system”);
An electrical element, such as an inductive coil 22, is appropriately positioned proximate chamber 12 (lines 28-29 of col. 4, note the coil is an electrode), and Substrate 20 is supported within processing space 18 by a substrate support or base 24 which acts as a DC electrode (Fig. 1, lines 34-35 of col. 4, the claimed “comprising: an upper electrode and a lower electrode arranged in a processing chamber");
Plasma gas supply 23 (line 23 of col. 4), and the supply of plasma gas to the processing space 18 is interrupted by the transition change from ON to OFF in line 42 of Fig. 2 (lines 14-16 of col. 5, note the ON/OFF clearly reads into the “selectively deliver”, and the “sputter etching”, “sputter deposition”, “PVD”, and “PECVD” of lines 12-20 of col. 4, can be obtained by using different gases capable of desired process, therefore, the apparatus of ‘597 is clearly capable of flowing plural gases. Further note use of plural gases is well-known in the art, for instance, see Fig. 9 of US5854138 and lines 12-17 of col. 7 of US 5242561, and also ‘303 cited below, the claimed “a gas delivery system configured to selectively deliver at least one of a precursor gas, one or more deposition carrier gases and a post deposition purge gas;”);
Plasma gas is supplied to processing space 18 within chamber 12 and energy is inductively coupled through coil 22 into the processing space 18 and into the plasma gas to generate and activate a plasma (lines 51-55 of col. 4, note an ordinary skill in the art knows the plasma power supply includes an RF power), and the base electrode 24 is connected to an RF power supply 46 through an appropriate RF matching network 48. RF energy is supplied to base electrode 24 to bias substrate 20 during plasma processing (lines 63-66 of col. 4, the claimed “an RF generating system configured to deposit film on a substrate by generating RF plasma in the processing chamber between the upper electrode and the lower electrode while the precursor gas and the one or more deposition carrier gases are delivered by the gas delivery system”);
The DC bias control circuit 40 briefly closes the commutator switch 34 and connects negative terminal 32 of the DC bias power supply 30 to base electrode 24 (lines 18-21 of col. 5, the claimed “and a bias generating circuit configured to selectively supply a DC bias voltage to one of the upper electrode and the lower electrode”).

‘597 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) and a bias generating circuit configured to selectively supply a DC bias voltage to one of the upper electrode and the lower electrode while the post deposition purge gas is delivered by the gas delivery system,
(1B) wherein the post deposition purge gas that is delivered by the gas delivery system includes a reactant gas.

‘303 is analogous art in the field of a plasma processing system (title). ‘303 teaches using DC bias or RF bias in combination with a purge gas to remove particles from the processing region 16 of the chamber 14 ([0042]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used a purge gas with the DC bias of '597 (thus this reads into the limitation of 1A), for the purpose of removing particles, as taught by ‘303 ([0042]), and also required by ‘597. Further, the DC biasing for the particle removal of ‘597 is performed after turning off the plasma, see Fig. 2 of ‘597, therefore, when the purge gas is used after the plasma deposition of ‘597, it is called as a post deposition purge gas. This is also an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

‘303 further teaches purge gas (not shown), e.g., an inert gas, separate from the gas injector 26. An inert gas such as helium, argon, krypton, neon, xenon and other gases or noble gases can be used for this purpose ([0032]).

‘586 is analogous art in the field of deposition method (abstract, see also [0040]). ‘586 teaches when forming an aluminum oxide thin film, for example, argon (Ar) is used as the purge gas 16P. In addition, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas ([0047], note the nitrogen, hydrogen, oxygen, carbon dioxide are molecular gas, such as N2, H2, O2, CO2, and can be used as a reactant gas).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the nitrogen, hydrogen, oxygen, carbon dioxide of ‘586, as a purge gas of the combined apparatus of ‘597 and ‘303, by adding those gas sources (or bottles) into the gas supply of ‘597 (thus this reads into the limitation of 1B), for the purpose of providing a purge gas after a film formation, as taught by ‘586 ([0047]), depending on a desired application, and/or for its suitability as a purge gas after processing a substrate with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.
Further emphasized again, this is also an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to the Claim 2.
As discussed in the claim 1 rejection above, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas, therefore, when one of the gas is used for purge gas, it does not include an inert gas (the claimed “wherein the post deposition purge gas does not include an inert gas”).
Note ‘303 further teaches the plasma generation gas can be selected according to the desired application as understood by one skilled in the art and can be nitrogen, xenon, argon, carbon tetrafluoride (CF4) or octafluorocyclobutane (C4F8) for fluorocarbon chemistries, chlorine (Cl2), hydrogen bromide (HBr), oxygen (O2), or some other gas, for example ([0027]), and ‘586 teaches when forming an aluminum oxide thin film, for example, argon (Ar) is used as the purge gas 16P. In addition, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas ([0047]).
Consequently, even the same gas can be used for different purpose, such as either for processing or for purge, depending on the desired application as understood by one skilled in the art.
Emphasized again, either using or not using the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the claimed processing system differentiated from an apparatus of a prior art, see the claim interpretation above.

Regarding to Claim 3,
As discussed in the claims 1-2 rejection above, even the same gas can be used for different purpose, such as either for processing or for purge, depending on the desired application as understood by one skilled in the art (the claimed “wherein the post deposition purge gas is selected from one of the deposition carrier gases”).
Further note, it is well-known nitrogen, hydrogen, oxygen, argon, and carbon dioxide gas, which was cited in the claim 1 rejection can be used for a carrier gas, see US5919531 (line 65 of col. 7 to line 9 of col. 8).
Emphasized again, use of the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the claimed processing system differentiated from an apparatus of a prior art, see the claim interpretation above.

Regarding to Claim 4,
As discussed in the claim 1 rejection above, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas in the combined apparatus of ‘597, ‘303, and ‘586. Therefore, the molecular reactant gas, such as nitrogen, hydrogen, oxygen, or carbon dioxide, is considered having a higher breakdown voltage than helium and argon (the claimed “wherein the post deposition purge gas has a higher breakdown voltage than helium and argon over process pressures from 0.2 Torr to 6 Torr”, see the claim interpretation above).

Regarding to Claim 5,
‘597 teaches When the power to coil 22 is interrupted, the plasma is extinguished and the DC bias control circuit 40 briefly closes the commutator switch 34 and connects negative terminal 32 of the DC bias power supply 30 to base electrode 20 24. Substrate 20 is briefly negatively DC biased and thereby repels contaminant particles which are released from the extinguished plasma and will seek to deposit or condense onto the upper surface 21 of substrate 20 (Fig. 1, lines 17-24 of col. 5), and FIG. 2 illustrates immediate closing of switch 34 and immediate DC biasing of substrate 20 upon the interruption of plasma power. However, the switch 34 might be closed before power is interrupted or shortly after power is interrupted (Figs. 1-2, lines 35-39 of col. 5, note it is obvious the processing apparatus ‘597 is capable of controlling DC bias voltage in a specific time period, the claimed “wherein a start of the DC bias voltage is initiated one of a first predetermined period before the RF plasma is extinguished and a second predetermined period after the RFF plasma is extinguished”).
Further note, the limitation defines an operation of the processing system in a time period, it is an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to Claims 9-10,
As discussed in the Claim 1 rejection above, ‘597 teaches the switch 34 might be closed before power is interrupted or shortly after power is interrupted (lines 35-39 of col. 5, note Fig. 2 of ‘597 shows applying DC bias ends before subsequent plasma power is applied, this also satisfies, the claimed “wherein the bias generating circuit generates the DC bias voltage before the RF plasma is extinguished and ends the DC bias voltage before a subsequent RF plasma is struck” of Claim 9, and “wherein the bias generating circuit generates the DC bias voltage continuously except during a period when the RF plasma is struck” of Claim 10). 
Further note, these limitations also define operations of the processing system in a time period, thus they are intended uses of an apparatus and does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to Claim 11,
‘597 teaches the base electrode 24 is connected to an RF power supply 46 through an appropriate RF matching network 48. RF energy is supplied to base electrode 24 to bias substrate 20 during plasma processing (lines 63-66 of col. 4, see also plasma power supply 25, which includes a RF power supply, and the RF power supply would have been obviously connected with RF matching network, the claimed “wherein the RF generating system includes a matching and distribution network in communication with the RF generating system and the one of the upper electrode and the lower electrode”, note the matching device performs matching and distribution).

Regarding to Claim 12,
‘597 teaches “deposition” (lines 12-15 of col. 4), thus the apparatus is capable of depositing a film, such as a nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, and silicon oxycarbide by supplying proper deposition materials (the claimed “wherein the film is selected from a group consisting of nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, and silicon oxycarbide”).
Further note, as discussed in the claim interpretation above, each of the claimed film is a property or identity of the deposited film, which is not a structural part of the processing system, thus they do not add a patentable weight to the claimed processing system.

Regarding to Claims 13-14,
As discussed in the claims 1-3 rejection above, the apparatus of ‘597 uses argon (Ar), nitrogen (N2), hydrogen (H2), oxygen (O2), carbon dioxide (CO2) and the like. They  can be used as the purge gas or deposition carrier gas (the claimed “wherein the one or more deposition carrier gases is selected from a group consisting of carbon dioxide, helium, molecular hydrogen, molecular nitrogen, ammonia, and nitrous oxide” of Claim 13, and “wherein the post deposition purge gas is selected from a group consisting of carbon dioxide, molecular hydrogen, and molecular nitrogen” of Claim 14).
Emphasized again, use of the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the claimed processing system differentiated from an apparatus of a prior art, see the claim interpretation above.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘597, ‘303 and ‘586, as being applied to Claim 1 rejection above, further in view Paquet et al. (US5017404, hereafter ‘404).
Regarding to Claim 6,
‘597 teaches substrate 20 positioned within the processing space 18 of chamber 12 (lines 26-27 of col. 4, thus it is obvious that at least a substrate movement system is required in the combined apparatus, for the purpose of positioning the substrate, the claimed “further comprising a substrate movement system configured to move the substrate”).

Further, as discussed in the claim 1 rejection above, applying DC bias voltage is to reduce particle contamination.

‘597, ‘303 and ‘586 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: further comprising a substrate movement system configured to move the substrate relative to the pedestal while the DC bias voltage is generated.

‘404 is analogous art in the field of plasma CVD processing (title). ‘404 teaches movement of the substrate in the reaction zone during the coating process often leads to an undesired deposition of dust particles on the surface of the substrate (lines 49-52 of col. 1, so an ordinary skill in the art would have recognized needs to prevent dust particles).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have moved the substrate while the DC bias voltage is generated, for the purpose of preventing an undesired deposition of dust particles on the surface of the substrate, when coating a large size substrate, as taught by ‘404.

Regarding to Claim 7,
‘531 further teaches Preferably, the reactors are interconnected through leak-tight transfer arms and/or load locks which allow sample transfer between the different reactors without exposing the coated substrate to air (lines 24-27 of col. 9, note the transfer arm is a robot).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a transfer arm, for the purpose of transferring a substrate, as taught by ‘531 (thus, this reads into the claimed “wherein the substrate movement system includes a robot configured to move the substrate relative to the pedestal”).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘597 in view of ‘303, ‘586, ‘404 and Kapoor et al. (US8282983, hereafter ‘983).
Regarding to Claim 8,
The teaching of Claim 6 was discussed in the claim 6 rejection above (the claimed “A substrate processing tool comprising: N reactors each including the substrate processing system of claim 6, where N is an integer greater than zero, wherein the substrate movement system, while the DC bias voltage is generated”).

‘597, ‘303, ‘586 and ‘404 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: A substrate processing tool comprising: N reactors each including a plurality of the substrate processing system of claim 6, where N is an integer greater than zero, wherein the substrate movement system includes an indexing mechanism configured to index substrates between the plurality of the substrate processing system of at least one of the N reactors while the DC bias voltage is generated.

‘983 is analogous art in the field of processing tool (title). ‘983 teaches the reactor 107 in the depicted wafer processing tool has four stations, identified as A to D. Each station is capable of performing a semiconductor processing operation, such as a material deposition (addition) or etch (removal), sequentially or simultaneously with the other stations. At least some, and often all of the stations perform RF-based semiconductor processing operations. The wafer is moved from one station to the next using a wafer indexing mechanism 109 (Fig. 1, lines 40-47 of col. 3).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the processing system of ‘597, so to have plural processing systems, as taught by ‘983, for the purpose of improving throughput.

Response to Arguments
Applicants’ arguments filed on 03/02/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection, the applicants argue that there is no motivation to combine Yu (‘586) with Lantsman (‘597) and Fink (‘303) since Yu solves a different problem than the problem solved by Lantsman and Fink and the problem solved by Applicant, see the 2nd last paragraph of page 9 to 1st paragraph of page 11.
This argument is found not persuasive.
The examiner maintains the proper motivation is clearly given, which is “suitability”.
‘303 clearly teaches purge gas (not shown), e.g., an inert gas, separate from the gas injector 26. An inert gas such as helium, argon, krypton, neon, xenon and other gases or noble gases can be used for this purpose ([0032]), and ‘586 clearly teaches argon (Ar) is used as the purge gas 16P. In addition, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas ([0047]). 
Emphasized again, the nitrogen, hydrogen, oxygen, carbon dioxide and the like have a compatibility with the argon, as the purge gas. Consequently, selecting one of the purge gases does not require a higher skill beyond an ordinary skill, for its suitability as a purge gas after processing a substrate with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Furthermore, emphasized again, in the apparatus claim, a material type used in the apparatus does not add a patentable weight to the claimed apparatus.
The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Therefore, supplying a first gas or a second gas, which is different from the first gas, into the claimed apparatus does not make the claimed apparatus distinguished from the apparatus of the prior art.

The applicants further argue that Significantly, none of Lantsman, Fink, and Yu mentions the problem of DC bias voltage stability and defects resulting from the luminous discharge caused by the inert gas when used in combination with DC bias. Further, since Yu solves a different problem than Lantsman and Fink and since Yu does not use a combination of DC bias and a reactive purge gas, one skilled in the art working with Lantsman and Fink and trying to solve the substrate contamination problem will not be motivated to combine the gases merely inconsequentially mentioned in Yu's paragraph 47 with Lantsman and Fink's DC bias to arrive at the claimed subject matter to solve different problems than those solved by Fink and Yu, see the 2nd last paragraph of page 11 to the last paragraph of page 11.
This argument is found not persuasive.
First, the problem of DC bias voltage stability and defects resulting from the luminous discharge caused by the inert gas when used in combination with DC bias would have not occurred in the combined apparatus, when the combined apparatus uses the gas as the claimed.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Second, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991), See also MPEP 2144. IV.

The applicants further argue that Examiner disregards the differences between chemical properties of different gases, which matter in semiconductor processing systems, see the 1st complete paragraph of page 13.
This argument is found not persuasive.
Emphasized again, the applicant is reminded that the applicants claim the apparatus, not a method including the processing procedure.
As discussed in the claim interpretation, in the apparatus claim, when different materials are used in the same processing apparatus without structural change of the processing apparatus, the difference between the materials does not add a patentable weight to the claimed apparatus.
The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
	
The applicants further argue that the benefit of combining the gases mentioned in Yu's paragraph 47 with Lantsman and Fink's DC bias to improve DC bias voltage stability can only be learned from Applicant's specification. KSR specifically cautioned against such hindsight-based combination of prior art by stating that while most inventions are combinations of known elements, the rationale for combining them determines whether the combination is obvious; and hindsight gleaned from Applicant's specification, which is the sole basis here to combine Fink and Yu's gases with Lantsman's DC bias, is an improper rationale, particularly since Lantsman and Fink use DC bias while Yu does not use DC bias, see the last paragraph of page 13.
This argument is found not persuasive.
Fist, emphasized again, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With teaching of ‘303 and ‘586, the nitrogen, hydrogen, oxygen, carbon dioxide and the like have a compatibility with the argon, as the purge gas. Consequently, selecting one of the purge gases does not require a higher skill beyond an ordinary skill, for its suitability as a purge gas after processing a substrate with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

The applicants further argue that Examiner's response does not address Applicant's concern as to why one skilled in the art working with Lantsman and Fink and trying to solve the problem of substrate contamination using a combination of DC bias and an inert gas will suddenly combine Yu's reactive gases with Lantsman and Fink's DC bias, particularly since Yu neither uses DC bias nor explains the significance of using these reactive gases. While Examiner's postulated "purging effect" derived from the molecular reactant gas may work in Yu since Yu does not use DC bias, the alleged purging effect cannot work when Yu's reactive gases are used with DC bias in Lantsman and Fink's systems since Yu's reactive gases will operate differently in the presence of the DC bias in Lantsman and Fink's systems, which DC bias is absent in Yu's system. Therefore, the Examiner's rationale is merely speculative, see the last paragraph of page 13.
This argument is found not persuasive.
First, what is the Yu ‘586’ reactive gas? Does it mean the purge gases disclosed in ‘586?
Second, where is the factual support that when the ‘586’s gas is supplied to the apparatus of ‘597 as the purge gas, while DC bias is supplied, the ‘586’s gas will operate differently in the presence of the DC bias in ‘597 and ‘303's systems? Further, does either ‘597 or ‘303 prohibit use of the gases of ‘586? The examiner does not find any factual support for the applicants’ concern. The concern is from the counsel, not from either ‘597 or ‘303. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Third, DC bias is used in the apparatus of ‘597. Therefore, when one of the gas of ‘586, instead of the inert gas, is supplied to the apparatus of ‘597 while the DC bias is supplied, the applicants’ concern would not occur and the same benefit of the applicants would have been inherently obtained, because the applicants’ benefit is a functional result caused by use of the gas.
Fourth, the “purging effect” of ‘586 is sufficient motivation to establish the obviousness. MPEP clearly guides the “The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness”. Again, ‘303 teaches Ar as the purge gas, and ‘586 teaches nitrogen, hydrogen, oxygen, carbon dioxide and the like as the purge gas, in addition to the Ar, thus the gases clearly have compatibility with the Ar, without the applicants’ concern.

The applicants further argue that Yu's reactive gases are chemically very different than an inert gas. In fact, reactive gases are the opposite of inert gases, which are well-known as non-reactive gases (and hence are called inert gases). Further, under the evidence of record, it cannot be reasonably said that substituting an inert gas with a reactive gas in the presence of DC bias was in fact "knowledge which was within the level of ordinary skill at the time the claimed invention was filed" since Yu did not use DC bias with the reactive gases, Therefore, one skilled in the art will not blindly replace an inert gas being used specifically to prevent substrate contamination in Lantsman and Fink with Yu's reactive gases, particularly since Yu does not use these gases with DC bias, which is used by Lantsman and Fink. There is simply no evidence in the record, and the burden of proffering such evidence is on the Examiner, that Yu's reactive gases will perform just as well as the inert gases used by Lantsman and Fink when they are used in conjunction with DC bias. Therefore, the Examiner's above argument is unsupported by evidence and is also merely speculative, see the last paragraph of page 15.
This argument is found not persuasive.
Emphasized again, the examiner does not find any factual support for the applicants’ concern, when the ‘586’s gas is supplied to the apparatus of ‘597 as the purge gas, while DC bias is supplied, the ‘586’s gas will operate differently in the presence of the DC bias.
‘303 teaches Ar as the purge gas, and ‘586 teaches compatible gas as the purge gas, in addition to the Ar. Further ‘597 or ‘303 never prohibits the use of the gases of ‘586, therefore, use of the known purge gas types is a knowledge which was within the level of ordinary skill at the time the claimed invention was filed.

The applicants further argue that none of the systems of Lantsman, Fink, and Yu in fact used the combination of DC bias and a reactive gas. Therefore, the Examiner's argument that "[w]hen an apparatus of a prior art uses the known purge gas including a molecular reactant gas, the apparatus would have the same benefit or advantage" lacks factual evidentiary basis, see the last paragraph of page 16.
This argument is found not persuasive.
The examiner maintains the cited references, together, clearly teach the combination of DC bias and the claimed gas, thus the apparatus would have the same benefit or advantage.

The applicants further argue that the Examiner's reliance on Obiaya is misplaced, because the prior art, particularly Yu, does not disclose using DC bias with a reactive gas to solve any problem, see the last paragraph of page 17.
This argument is found not persuasive.
The examiner maintains the Examiner's reliance on Obiaya is proper and also maintains the prior art, particularly ‘586, does NOT NEED to disclose using DC bias with a reactive gas to solve any problem because ‘586 is sufficient to support a prima facie case of obviousness, based on the selection of something based on its known suitability for its intended use.

The examiner emphasizes again, the applicants claim an apparatus, not a method defining the different operational procedures. The applicants’ claimed apparatus is a substrate processing apparatus including a gas supply and DC bias supply. Therefore, when a prior art teaches a processing apparatus including a gas supply and DC bias supply, it is sufficient to meet the claimed apparatus, no matter what materials are used in the apparatus. If the applicants believe use of the different materials is critical and patentable, the applicants must clearly recite the change of the structural configuration of the substrate processing apparatus caused by the use of the different materials.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440. The examiner can normally be reached M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718